Name: 2013/419/EU: Decision of the European Parliament and of the Council of 22Ã July 2013 amending the Interinstitutional Agreement of 17Ã May 2006 on budgetary discipline and sound financial management as regards the multiannual financial framework, to take account of the expenditure requirements resulting from the accession of Croatia to the European Union
 Type: Decision
 Subject Matter: EU institutions and European civil service;  public finance and budget policy;  budget;  European construction;  Europe
 Date Published: 2013-08-03

 3.8.2013 EN Official Journal of the European Union L 209/14 DECISION OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 22 July 2013 amending the Interinstitutional Agreement of 17 May 2006 on budgetary discipline and sound financial management as regards the multiannual financial framework, to take account of the expenditure requirements resulting from the accession of Croatia to the European Union (2013/419/EU) THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Interinstitutional Agreement between the European Parliament, the Council and the Commission of 17 May 2006 on budgetary discipline and sound financial management (1), and in particular to point 29 thereof, Having regard to the proposal from the European Commission, Whereas: (1) The Treaty concerning the accession of the Republic of Croatia to the European Union (2) lays down transitory provisions in budgetary matters. (2) The Accession Conference of 30 June 2011 has endorsed the results of the negotiations which have determined expenditure requirements resulting from the accession of Croatia to the European Union on 1 July 2013. (3) The accession of Croatia requires an adjustment of the multiannual financial framework 2007-2013 for the year 2013 and the increase of the ceilings for commitment appropriations for the year 2013 by a total amount of EUR 603 million in current prices, composed of EUR 47 million for sub-heading 1a, EUR 450 million for sub-heading 1b, EUR 31 million for sub-heading 3b and EUR 75 million for Heading 6, which will be fully offset by a decrease of the ceiling for commitment appropriations for the year 2013 under heading 5 for the same amount. (4) The accession of Croatia also requires an adjustment of the ceiling for payment appropriations for 2013, to be raised by an amount of EUR 374 million in current prices. (5) The financial framework for the European Union agreed upon in the Interinstitutional Agreement on budgetary discipline and sound financial management should be adjusted to take account of the accession of Croatia for the period from 1 July to 31 December 2013. (6) Annex I to the Interinstitutional Agreement on budgetary discipline and sound financial management should therefore be amended accordingly (3), HAVE ADOPTED THIS DECISION: Sole Article Annex I to the Interinstitutional Agreement on budgetary discipline and sound financial management is replaced by the Annex to this Decision. Done at Brussels, 22 July 2013. For the European Parliament The President M. SCHULZ For the Council The President L. LINKEVIÃ IUS (1) OJ C 139, 14.6.2006, p. 1. (2) OJ L 112, 24.4.2012, p. 10. (3) For that purpose, the figures resulting from the above agreement are converted into 2004 prices. ANNEX FINANCIAL FRAMEWORK 2007-2013 (EUR million  constant 2004 prices) Commitment appropriations 2007 2008 2009 2010 2011 2012 2013 Total 2007-2013 1. Sustainable growth 50 865 53 262 55 879 56 435 55 693 57 708 59 111 388 953 1a Competitiveness for growth and employment 8 404 9 595 12 018 12 580 11 306 12 677 13 112 79 692 1b Cohesion for growth and employment 42 461 43 667 43 861 43 855 44 387 45 031 45 999 309 261 2. Preservation and management of natural resources 51 962 54 685 51 023 53 238 52 136 51 901 51 284 366 229 of which: market related expenditure and direct payments 43 120 42 697 42 279 41 864 41 453 41 047 40 645 293 105 3. Citizenship, freedom, security and justice 1 199 1 258 1 375 1 503 1 645 1 797 2 014 10 791 3a Freedom, Security and Justice 600 690 785 910 1 050 1 200 1 390 6 625 3b Citizenship 599 568 590 593 595 597 624 4 166 4. EU as a global player 6 199 6 469 6 739 7 009 7 339 7 679 8 029 49 463 5. Administration (1) 6 633 6 818 6 816 6 999 7 044 7 274 7 106 48 690 6. Compensations 419 191 190 0 0 0 63 863 Total commitment appropriations 117 277 122 683 122 022 125 184 123 857 126 359 127 607 864 989 as a percentage of GNI 1,08 % 1,09 % 1,06 % 1,06 % 1,03 % 1,03 % 1,01 % 1,05 % Total payment appropriations 115 142 119 805 109 091 119 245 116 394 120 649 120 731 821 057 as a percentage of GNI 1,06 % 1,06 % 0,95 % 1,01 % 0,97 % 0,98 % 0,96 % 1,00 % Margin available 0,18 % 0,18 % 0,29 % 0,22 % 0,26 % 0,25 % 0,27 % 0,23 % Own resources ceiling as a percentage of GNI 1,24 % 1,24 % 1,24 % 1,23 % 1,23 % 1,23 % 1,23 % 1,23 % (1) The expenditure on pensions included under the ceiling for this heading is calculated net of the staff contributions to the relevant scheme, within the limit of EUR 500 million at 2004 prices for the period 2007-2013.